                             UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

THE LAMPO GROUP, LLC d/b/a                                  )
RAMSEY SOLUTIONS,                                           )
a Tennessee Limited Liability Company,                      )
                                                            )
       Plaintiff,                                           )
                                                            )    Case No. 3:20-cv-00641
v.                                                          )    Judge Aleta A. Trauger
                                                            )
MARRIOTT HOTEL SERVICES, INC.,                              )    JURY DEMAND
a Delaware Corporation;                                     )
                                                            )
       Defendant.                                           )
                                                            )
MARRIOTT HOTEL SERVICES, INC.,                              )
a Delaware Corporation,                                     )
                                                            )
       Counter-Plaintiff,                                   )
                                                            )
v.                                                          )
                                                            )
THE LAMPO GROUP, LLC d/b/a                                  )
RAMSEY SOLUTIONS,                                           )
a Tennessee Limited Liability Company,                      )
                                                            )
      Counter-Defendant.                                    )
____________________________________________/

                                  JOINT MEDIATION REPORT


        The Lampo Group, LLC d/b/a Ramsey Solutions (“Ramsey Solution”) and Marriott Hotel

Services, Inc. (“Marriott”) hereby submit their Joint Mediation Report pursuant to the Initial Case

Management Order issued on April 8, 2021 [Dkt. 43] (the “Scheduling Order”), and in support

thereof state:

        1.       Marriott believes that mediation will not be productive until the close of discovery.

Marriott is willing to participate in mediation after the close of discovery.




     Case 3:20-cv-00641 Document 48 Filed 07/06/21 Page 1 of 2 PageID #: 537
                                                                            Case No. 3:20-cv-00641


       2.      Ramsey Solutions has been and remains willing to participate in mediation at any

time, before or after the close of discovery, in an effort to amicably resolve the matter, if possible.

Dated: July 6, 2021


Respectfully submitted,

Steven M. Rudner, appearing pro hac vice               Jennifer G. Altman, pro hac vice
John C. Josefsberg, appearing pro hac vice             Markenzy Lapointe, pro hac vice
RUDNER LAW OFFICES                                     PILLSBURY WINTHROP SHAW
12740 Hillcrest Road, Suite 240                               PITTMAN LLP
Dallas, TX 75230                                       600 Brickell Avenue, Suite 3100
Telephone: (214) 373-1900                              Miami Florida 33131
Facsimile: (214) 360-7845                              Telephone: (786) 913-4880
Rudner@HotelLawyers.com                                Jennifer.altman@pillsburylaw.com
josefsberg@HotelLawyers.com                            markenzy.lapointe@pillsburylaw.com

Stephen J. Zralek, No. 18971                           Ashley E. Cowgill, Esq.
BONE MCALLESTER NORTON PLLC                            PILLSBURY WINTRHOP SHAW
511 Union St., Ste. 1000*                                     PITTMAN LLP
Nashville, TN 37219                                    500 Capitol Mall, Suite 1800
Telephone: (615) 238-6305                              Sacramento, CA 95814
Facsimile: (615) 687-2763                              ashley.cowgill@pillsburylaw.com
szralek@bonelaw.com
Counsel for Marriott Hotel Services, Inc.

/s/ John C. Josefsberg_________                        /s/ Jennifer G. Altman________



Counsel for Marriott Hotel Services                    Counsel for The Lampo
                                                       Group, LLC d/b/a Ramsey Solutions




                                     2
    Case 3:20-cv-00641 Document 48 Filed 07/06/21 Page 2 of 2 PageID #: 538
